 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     SYDNEY A. QUINN
 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 6:20-po-00046-JDP
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE INITIAL
                                         )               APPEARANCE TO MARCH 31, 2020;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )               Date: March 31, 2020
14   SYDNEY A. QUINN,                    )               Time: 10:00 AM
                                         )               Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, SYDNEY A. QUINN,

19   her attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer, SUSAN ST.

20   VINCENT, that the Initial Appearance in the above-captioned matter currently scheduled for
21   March 10, 2020 at 10:00 AM be continued until March 31, 2020 at 10:00 AM. The government

22   has no objection.

23           Based on an incident that occurred August 30, 2019, a citation was issued alleging Ms.

24   Quinn committed the following act: one count of 36 CFR § 2.35(b)(2) – possessing a controlled

25   substance (psilocybin mushrooms).

26           Defense counsel supports the continuance of the above captioned matter in the interest of
27   coordinating with the co-defendant in this case and consolidating the court calendars so the two

28   defendants may be heard together.


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO MARCH 31, 2020; [PROPOSED] ORDER THEREON                                                         1
 1           Ms. Quinn respectfully requests a continuance of her Initial Appearance in Case No. 6:20-

 2   po-00046-JDP from March 10, 2020 at 10:00 AM until March 31, 2020 at 10:00 AM.

 3

 4

 5   Dated: March 5, 2020                                /s/ Carol Ann Moses
                                                         CAROL ANN MOSES
 6                                                       Attorney for Defendant,
 7                                                       SYDNEY A. QUINN

 8

 9   Dated: March 5, 2020                                /s/ Susan St. Vincent
10                                                       SUSAN ST. VINCENT
                                                         Yosemite Legal Officer
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO MARCH 31, 2020; [PROPOSED] ORDER THEREON                                                     2
 1                                                 ORDER

 2            Good cause appearing, the above request to continue the Initial Appearance in case no.

 3   6:20-po-00046-JDP from March 10, 2020 at 10:00 AM until March 31, 2020 at 10:00 AM is

 4   hereby accepted and adopted as the order of this court.

 5   IT IS SO ORDERED.
 6

 7   Dated:      March 5, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INITIAL APPEARANCE
     TO MARCH 31, 2020; [PROPOSED] ORDER THEREON                                                       3
